FILED 

                                                                          FEB. 2, 2016 

                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


In the Matter of the Personal Restraint of      )
                                                )       No. 33030-3-III
WILLIAM E. KEISLING,                            )
                                                )
                                                )
                      Petitioner.               )       UNPUBLISHED OPINION


       KORSMO, J. - In this personal restraint petition (PRP), William Keisling

challenges his guilty plea to one count of first degree child rape, contending that he was

not properly sentenced under RCW 9.94A.712. This case is controlled by the decision in

In re Personal Restraint ofCrabtree, 141 Wash. 2d 577, 9 P.3d 814 (2000). We therefore

dismiss the petition as untimely.

                                PROCEDURAL HISTORY

       The facts relevant to this appeal are largely procedural in nature. Mr. Keisling was

charged with two counts of first degree child rape and two counts of first degree child

molestation alleged to have been committed between January 1, 1998, and April 25,

2003. His victim was a young girl. He reached a plea agreement and entered an Alfordl

plea to a single count of first degree child rape.



       1 North   Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160,27 L. Ed. 2d 162 (1970).
No. 33030-3-III
In re Keisling


       Three different sentencing schemes governed first degree child rape during the

five year charging period. The guilty plea statement delineated the potential community

custody sentence terms for the crime depending on which of the three time periods

governed the offense. See App. I to Brief of Petitioner at 3. As pertinent to his claim in

this PRP, the plea statement form expressly indicated that for a sex offense committed

after September 1, 2001, the trial judge would impose a maximum sentence consisting of

the statutory maximum for the offense and would impose a minimum sentence within the

standard range unless an exceptional sentence was declared. Id.

       The plea form acknowledged the elements of the offense, but did not state a date

for the crime. Id. at 1. Instead of making a statement, Mr. Keisling authorized the court

to review the police reports of the incident. Id. at 7. After doing so, the trial judge found

a factual basis for the plea, but did not expressly indicate the date of the offense. 2 Clerk's

Papers (CP) at 20. The prosecutor's statement of the offense at the time of the plea is

only partially transcribed due to indecipherable portions of the recording, but did indicate

(consistent with the charging document) that the victim was born October 3, 1994. Id.

During the plea colloquy, the court had Mr. Keisling acknowledge that by pleading guilty

he would be supervised for the rest of his life. CP at 19. A presentence investigation

(PSI) was ordered and the matter set over for sentencing.


       2The police reports and the presentence investigation are not included in the
record of this case.

                                              2

No. 33030-3-III
In re Keisling


       At sentencing, the court commented on the facts of the case, referencing both the

PSI and the plea hearing. CP at 22. The court noted that the victim was 8 at the time ofthe

offense. Id. The court then set the minimum term at 123 months-the high end of the

standard range-and set the maximum term at life in prison. CP at 22,55,57. Community

custody was ordered pursuant to RCW 9.94A.712 to begin upon release from custody and

run until the expiration of the maximum sentence. CP at 58. There was no appeal.

       When Mr. Keisling neared the end of his minimum term, the Indeterminate

Sentence Review Board added first 24 months and then an additional 60 months to his

minimum term after finding that he was more likely than not to commit further sex

crimes. See Order Dismissing Personal Restraint Petition, In the Matter ofthe Personal

Restraint of William E. Keisling, No. 32447-8-III at 1-2. He then filed a personal

restraint petition that the Washington Supreme Court transferred to this court. Id. He

challenged the application ofRCW 9.95.011(2)(a), arguing that because it came into

effect in 2007, its ex post application to his 2003 sentence was improper. Id. at 2-3. This

court dismissed that petition as frivolous. Id. at 6.

       Mr. Keisling then filed a erR 7.8 motion pro se,3 asserting primarily that his plea

was involuntary because the trial court did not warn him on the record at the plea hearing



       3 In a later motion Mr. Keisling disclosed that all of his previous motions had been
written by a fellow inmate, Ronald Buzzard Jr., and requested that Mr. Buzzard be
appointed to act as his advocate. CP at 29-30.

                                               3

No. 33030-3-111
In re Keisling


that his sentence would be indefinite or that he would be subject to community custody

for life. CP at 8-11. He argued secondarily that because the range of dates for the crime

spanned multiple statutory sentencing regimes, the rule of lenity required application of

the most favorable of those regimes. CP at 11-12. The superior court determined that the

motion was time barred and transferred it to this court as a personal restraint petition.

CP at 50-51. This court determined that the latter argument was nonfrivolous, and

referred the case to a panel, reinterpreting the issue as one of whether the trial court

exceeded its authority in sentencing Mr. Keisling under former RCW 9.94A.712 (2001).

See Order Appointing Counsel and Referring Personal Restraint Petition to Panel.

                                        ANALYSIS

       The petition presents claims that the trial court acted beyond its authority in

sentencing Mr. Keisling to an indeterminate term under RCW 9.94A.712 and that his plea

was involuntary because he was not advised that he was subject to an indeterminate

sentence. We conclude both claims are time barred, but consider them separately in the

order stated. Preliminarily, we note some of the governing principles that control our

review of a PRP.

       A PRP will be dismissed unless the petitioner establishes a violation of a

constitutional right resulting in prejudice or a nonconstitutional error that constitutes a

fundamental defect that inherently results in a complete miscarriage ofjustice. In re

Pers. Restraint ofNichols, 171 Wash. 2d 370, 373, 256 P.3d 1131 (2011). The petitioner

                                              4

  No. 33030-3-II1
. In re Keisling


 must show by a preponderance of the evidence and not mere conclusory allegations that

 the error has caused him actual prejudice. In re Pers. Restraint olLord, 152 Wash. 2d 182,

 188,94 P.3d 952 (2004).

        RCW 10.73.090 imposes a one year time limit for bringing a collateral attack

 against a facially valid judgment and sentence. A judgment and sentence is invalid on its

 face when it evidences the invalidity without further elaboration. In re Hemenway, 147

 Wn.2d 529,532,55 P.3d 615 (2002). Documents signed as part of a plea agreement may

 also be considered in determining facial validity. In re Thompson, 141 Wash. 2d 712, 718,

 10 P.3d 380 (2000). A judgment is facially invalid ifthe trial court lacked the authority

 to impose the sentence. 4 In re Snively, 180 Wn.2d 28,32,320 P.3d 1107 (2014).

        Sentencing Authority

        Mr. Keisling challenges his sentence as either an improper ex post application of a

 law to a crime or a due process violation for failure to prove that the crime occurred

 during the applicable portion of the charged period. Looking to the first contention,

 sentences are to be imposed under the laws in effect on the date of the crime. RCW



        4 Mr. Keisling hints that this presents a jurisdictional issue, without citing to any
 particular authority. Under RCW 10.73.1 OO(5), the time bar does not apply to petitions
 challenging a sentence imposed in excess of a court's jurisdiction. However, a sentence
 of a degree or type outside that permitted by statute does not affect the jurisdiction of the
 sentencing court. State v. Moen, 129 Wn.2d 535,545-547,919 P.2d 69 (1996). Here,
 there is no actual dispute that the sentencing court possessed both subject matter and
 personal jurisdiction to enter the judgment and sentence.

                                               5

No. 33030-3-III
In re Keisling


9.94A.345. RCW 9.94A.712 came into effect on September 1,2001. LAWS OF 2001, 2d

Spec. Sess., ch. 12, §§ 301, 505. Thus, Mr. Keisling's judgment and sentence would be

invalid on its face if it indicates that he was sentenced under § 712 for a crime occurring

before September 1, 2001.

       The judgment and sentence lists the offense as occurring between January 1, 1998

and April 25, 2003. The accompanying plea statement indicates that sentencing will be

under § 712 for any offense committed after September 1,2001, and under the previous

sentencing regimes for offenses occurring before that date. It also describes in detail

those respective regimes. The court then entered a sentence consistent with § 712. The

two documents read together indicate that the offense occurred after September 1, 2001,

and nothing indicates that the offense occurred prior to that date. Since review for facial

validity is limited to these documents, this court cannot conclude that the judgment and

sentence on its face applied § 712 ex post facto.

       In any event, the issue being raised here is not actually an ex post facto question but

rather a due process question, premised on the ruling in State v. Aho. See Crabtree, 141
Wash. 2d at 584 (discussing State v. Aho, 137 Wn.2d 736,975 P.2d 512 (1999)). Due

process is implicated where a portion of the charging period predates the effective date of

the laws governing the offense and the fact finder does not find that the offense occurred

after that effective date. Aho, 137 Wash. 2d at 742-743.




                                             6

No. 33030-3-111
In re Keisling


       In Aho, the defendant was charged with child molestation occurring sometime

between the start of 1987 and the end of 1992. However, the crime of child molestation

only came into effect in 1988. LAWS OF 1988, ch. 145, § 5;Aho, 137 Wash. 2d at 739.

Because the jury was not instructed that they needed to find that the offense occurred

after the effective date of that statute, the defendant's due process rights were violated by

the possibility that he had been convicted based on acts occurring prior to the effective

date of that statute. Aho, 137 Wash. 2d at 744.

       However, that rationale does not extend to guilty pleas, because the defendant was

not actually convicted of an offense that may have occurred before the effective date of

the statute. Crabtree, 141 Wash. 2d at 585. Rather, Mr. Keisling pleaded guilty, admitting

the State's ability to prove the offense as charged. 5 As noted above, the plea statement

indicates the possible sentencing regimes that would govern dependent upon the offense

date. Since the court must be satisfied with the factual basis for the guilty plea prior to

entering judgment, this court cannot conclude that the judgment and sentence is invalid

on its face without assuming that the judge ignored the law. See CrR 4.2(d); Crabtree,
141 Wash. 2d at 585-586. Consequently, the judgment and sentence is facially valid and

Mr. Keisling's petition is time barred.


       5 Crabtree represents an almost identical situation to that here, except that Mr.
Keisling made an Alford plea rather than actually pleading guilty. However, this does not
affect the pertinent analysis. See In re Hartzell, 108 Wash. App. 934, 942-944, 33 P.3d
1096 (2001).

                                               7

No. 33030-3-II1
In re Keisling


       Even if this court were to reach the issue, Mr. Keisling would not be entitled to

relief. Notably, Mr. Keisling bears the burden of establishing a prejudicial, constitutional

violation. However, he has presented no evidence or argument beyond a claim that it is

possible his due process rights were violated. In contrast, the evidence presented appears

to show that the State made an offer of proof identitying a particular incident that

occurred after § 712 came into effect. See, e.g., In re Hartzell, 108 Wash. App. 934, 33
P.3d 1096 (2001). The trial court noted that the victim was 8, an age that she did not

reach until late 2002 after the enactment of § 712. Consequently, the record does not

establish that the trial court erred in sentencing Mr. Keisling under § 712.6

       Mr. Keisling has not sustained his burden of proving actual and prejudicial

constitutional error. Accordingly, the petition is dismissed.

       Guilty Plea

       Mr. Keisling also argues that his guilty plea is invalid because he was not advised

that he would be subject to incarceration and/or supervision for life. This claim, too, is

untimely, and also belied by the record.


       6 Although neither party raises the issue, this petition also is barred as successive.
Where a petitioner has previously filed a personal restraint petition, this court cannot
consider a subsequent petition unless the petitioner certifies that he has not previously
petitioned the court on similar grounds and shows good cause why the new grounds were
not raised in the previous petition. RCW 10.73.140. Mr. Keisling has not made any
showing that the grounds were not similar or that there exists any good cause why he did
not bring these grounds in the previous petition. Consequently, this petition is barred. Id.


                                              8

 No. 33030-3-111
 In re Keisling


        Unlike a potentially invalid sentence, a claim that a plea was involuntary does not

 impact the facial validity of the judgment and sentence, nor does it fall under one of the

 exceptions in RCW 10.73.100. See Hemenway, 147 Wash. 2d at 532-533; In re Coats, 173
Wash. 2d 123, 141-142,267 P.3d 324 (2011). Furthermore, even if this court found the

 judgment and sentence to be facially invalid based on his first argument, Mr. Keisling

 would still be precluded from raising this issue. See Snively, 180 Wash. 2d at 32 (finding

, that a petitioner "may not rely on the existence of a facial sentencing error to assert other

 time barred claims"). Consequently, this issue is time barred under RCW 10.73.090. 7

        The claim also is without factual merit. The trial court advised Mr. Keisling

 during the colloquy that he would be supervised for the rest of his life. CP at 19. The

 plea statement form also expressly told him that the maximum sentence for the offense

 was life in prison, that he would be sentenced to the maximum sentence, and that he

 would be supervised for the maximum period upon release. See App. 1 to Brief of

 Petitioner at 3.

        The plea challenge is untimely and without merit. Accordingly, the petition is

 dismissed.




        7 F or the same reasons discussed in the previous footnote, the entire petition is
 barred as successive. RCW 10.73.140.

                                                9
No. 33030-3-III
In re Keisling


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





      Lawrence-Berre ,1.




                                           10